Name: Commission Regulation (EEC) No 203/88 of 25 January 1988 fixing for Great Britain the level of the variable slaughter premium for sheep and the amounts to be charged on products leaving region 5
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 20/ 18 Official Journal of the European Communities 26. 1 . 88 COMMISSION REGULATION (EEC) No 203/88 of 25 January 1988 fixing for Great Britain the level of the variable slaughter premium for sheep and the amounts to be charged on products leaving region 5 ture meeting the requirements of both the Common Customs Tariff and the Community's statistics of foreign trade and replacing the previous nomenclature ; Whereas it follows from the application of the rules laid down in Article 9 ( 1 ) of Regulation (EEC) No 1837/80 and in Article 4 ( 1 ), (3) and (4) of Regulation (EEC) No 1633/84 that the variable slaughter premium for sheep certified as eligible in the United Kingdom, and the amounts to be charged on products leaving region 5 of the aforesaid Member State during the week beginning 28 December 1987, shall be set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat arid goatmeat ('), as last amended by Regulation (EEC) No 3908/87 (2), HAS ADOPTED THIS REGULATION : Article 1 For sheep or sheepmeat certified as eligible in the United Kingdom in region 5, within the meaning of Article 3 (5) of Regulation (EEC) No 1837/80 , for the variable slaughter premium during the week beginning 28 December 1987 the level of the premium is fixed at 78,198 ECU/100 kg of estimated or actual dressed carcase weight within the limits laid down by Article 1 ( 1 ) (b) of Regulation (EEC) No 1633/84. Having regard to Commission Regulation (EEC) No 1633/84 of 8 June 1984 laying down detailed rules for applying the variable slaughter premium for sheep and repealing Regulation (EEC) No 2661 /80 (3), as last amended by Regulation (EEC) No 1860/86 (4), and in particular Articles 3 ( 1 ) and 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff ^, and in particular Article 15 thereof, Whereas the United Kingdom is the only country which grants the variable slaughter premium, in region 5, within the meaning of Article 3 (5) of Regulation (EEC) No 1837/80 ; whereas it is necessary therefore for the Commission to fix, for the week beginning 28 December 1987, the level of the premium and the amount to be charged on products leaving that region ; Whereas Article 3 ( 1 ) of Regulation (EEC) No 1633/84 stipulates that the level of the variable slaughter premium is to be fixed each week by the Commission ; Whereas Article 4 ( 1 ) of Regulation (EEC) No 1633/84 lays down that the amount to be charged on products leaving region 5 shall be fixed weekly by the Commis ­ sion ; Whereas Council Regulation (EEC) No 2658/87 intro ­ duces from 1 January 1988 a new combined nomencla ­ Article 2 For products referred to in Article 1 (a) and (c) of Regula ­ tion (EEC) No 1837/80 which left the territory of region 5 during the week beginning 28 December 1987, the amounts to be charged shall be equivalent to those fixed in the Annexes hereto . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 28 December 1987. (') OJ No L 183, 16 . 7. 1980, p. 1 . (2) OJ No L 370, 30 . 12 . 1987, p. 16 . (3) OJ No L 154, 9 . 6. 1984, p. 27 . (4) OJ No L 161 , 17. 6 . 1986, p . 25 . 0 OJ No L 256, 7 . 9 . 1987, p . 1 . No L 20/ 1926. 1 . 88 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 January 1988 . For the Commission Frans ANDRIESSEN Vice-President No L 20/20 Official Journal of the European Communities 26 . 1 . 88 ANNEX I Amount to be charged for products leaving region 5 during the period from 28 to 31 December 1987 (ECU/100 kg) Amounts CCT heading No Description A. Products qualifying for the premium specified in Article 9 of Regulation (EEC) No 1837/80 B. Products specified at the second, third and fourth indents of the first subparagraph of Article 4 (4) of Regulation (EEC) No 1633/84 (') C. Products specified at the first indent of the first subparagraph of Article 4 (4) of Regulation (EEC) No 1633/84 (') l Live weight Live weight Live weight 01.04 B Live sheep and goats other than pure-bred breeding animals 36,753 18,377 3,675 Net weight Net weight Net weight 02.01 A IV a) Meat of sheep or goats , fresh or chilled : 1 . Carcases or half-carcases 78,198 39,099 7,820 2. Short forequarters 54,739 \ 3 . Chines and/or best ends 86,018 \ | 4. Legs 101,657 \ 5 . Other : IIIl aa) Unboned (bone-in) bb) Boned or boneless 101,657 142,320 02.01 A IV b) Meat of sheep or goats, frozen : 1 . Carcases or half-carcases 2. Short forequarters 3 . Chines and/or best ends 4. Legs 5 . Other : aa) Unboned (bone-in) bb) Boned or boneless 58,649 41,054 64,514 76,244 76,244 106,741 02.06 C II a) Meat of sheep or goats, salted in brine, dried or smoked : 1 . Unboned (bone-in) 2. Boned or boneless 101,657 142,320 ex 16.02 B III b) 2 aa) 1 1 ) Other prepared or preserved meat or meat offal of sheep or goats, uncooked ; mixtures of cooked meat or offal and uncooked meat or offal :  unboned (bone-in)  boned or boneless 101,657 142,320 (') Eligibility for these reduced amounts is subject to compliance with the conditions laid down in the second subparagraph of Article 5 (3) of Regulation (EEC) No 1633/84. 6. 1 . 88 Official Journal of the European Communities No L 20/21 ANNEX II Amount to be charged for products leaving region 5 during the period 1 to 3 January 1988 (ECU/100 kg) I Amounts CN code A. Products qualifying for the premium specified in Article 9 of Regulation (EEC) No 1837/80 B. Products specified at the second, third and fourth indents of the first subparagraph of Article 4 (4) of Regulation (EEC) No 1633/84 (') C. Products specified at the first indent of the first subparagraph of Article 4 (4) of Regulation (EEC) No 1633/84 (') Live weight Live weight Live weight 0104 10 90 36,753 18,377 3,675 0104 20 90 18,377 Net weight Net weight Net weight 0204 10 00 78,198 39,099 7,820 0204 21 00 78,198 39,099 0204 50 11 39,099 0204 22 10 54,739 \ 0204 22 30 86,018 0204 22 50 101,657 0204 22 90 101,657 0204 23 00 142,320 0204 30 00 58,649 0204 41 00 58,649 l 0204 42 10 41,054 0204 42 30 64,514 \ 0204 42 50 76,244 0204 42 90 76,244 0204 43 00 106,741 0210 90 11 101,657 0210 90 19 142,320 \ 1602 90 71  unboned (bone-in)  boned or boneless 101,657 142,320 i i (') Eligibility for these reduced amounts is subject to compliance with the conditions laid down in the second subparagraph of Article 5 (3) of Regulation (EEC) No 1633/84.